Title: To James Madison from Edmund Randolph, 15 June 1810
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond June 15. 1810.
This is the first letter, which I have written, since my convalescence after the dreadful attack from a hemiplegia, with which by a kind of sympathy with my poor wife, I was afflicted in a few weeks from her death. It happily affected no faculty of my mind, and has not taken away the sanguine hope, that altho’ I require in rough ground the aid of a crutch, I may be restored to the free use of my legs.
I write now, in reference to my friend the Governor. Judge Griffin is so much reduced by a longstanding disease, and seems so little able to resist a great flux of blood, which seized him about a week ago, that I cannot forbear indulging my friendship for Mr Tyler by saying to you, that he was long conversant in the admiralty practice, and I have from a review of his situation, after the expiration of his triennium presumed, that it would be grateful to him even now to return to the bench.

I have been urged by my children to restrict my future practice at the bar to a smaller compass than heretofore, from a belief, that I ought to rest from promiscuous professional labour. To their advice I shall submit, and pursue the gratification of my literary appetite at the loss of a flattering income. Under all circumstances, I shall pray for your happiness and fame; being my dear sir your affectionate friend
Edm: Randolph
